ACCEPTED
                                                                                       05-14-00441-CR
                                                                             FIFTH COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                   2/2/2015 5:33:37 PM
                                                                                            LISA MATZ
                                                                                                CLERK




                              NO. Q5-14-00441-CR
                                                                FILED IN
                                                         5th COURT OF APPEALS
STATE OF TEXAS                            §    IN THE        DALLAS, TEXAS
                                          §              2/2/2015 5:33:37 PM
VS.                                       §    FIFTH CIRCUIT LISA MATZ
                                                                 Clerk
                                          §
CHRISTOPHER M. DUNLOP                     §    COURT OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Christopher M. Dunlop, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 296th Judicial District Court of Collin

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Christopher M.

Dunlop, and numbered 296-82462-2012.

      3.    Appellant was convicted of a lesser-included offense of Assault

Causes Bodily Injury - Family Violence, a class A misdemeanor.

      4.    Appellant was assessed a sentence of 1 year in the Collin County Jail,

probated for 2 years.   Other conditions of probation included completion of a

Batterer's Intervention Prevention Program, submission to a psychological

evaluation, no consumption of alcohol, no contact with the victim or the victim's
family, completion of 100 community service hours, and 30 days to serve in the

county jail as T&C time on March 18, 2014.

      5.     Notice of appeal was given on April 10, 2014.

      6.     The clerk's record was filed on July 30, 2014; the reporter's record

was filed on November 19, 2014.

      7.     The appellate brief was due on January 19, 2015.

      8.     Appellant requests an extension of time of 15 days from the current

due date of present date of January 19, 2015.

      9.     One previous extension to file the brief has been requested and

granted in this cause.

      10.    Defendant is currently free on bond.

       11.   Appellant relies on the following facts as good cause for the requested

extension:


      Attorney initially expected to be able to complete the Appellate brief within

the 30 day time frame granted by the Court (once a proper certification of

Defendant's rights on appeal had been delivered by the trial court). However,

Attorney was not anticipating catching the flu and being bedridden for nearly half

of those 30 days. The unexpected illness, coupled with Attorney's extant court and

trial schedule proved to be a bit more of a load than was initially expected.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted.

                                       Underwood Law Office, LLC
                                       P.O. Box 3335
                                       McKinney, TX 75070
                                       Tel: (214) 544-8040
                                       Fax: (972) 54^-5040




                                           William H. Underwood
                                           State Bar No. 24008190
                                          underwoodlawoffice@sbcglobal.net
                                          Attorney for Christopher M. Dunlop




                          CERTIFICATE OF SERVICE

        This is to certify that on February 02, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Collin

County, 2100 Bloomdale Road, McKinney, Texas 75071, by epiaitlind"'ftFs^class

mail.




                                       William H. Underwood
STATE OF TEXAS                                        §
                                                      §
COUNTY OF COLLIN                                      §


                                             AFFTOAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

William H. Underwood, who after being duly sworn stated:

       "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are ti               a coiT




                                                William H. Underwood, Affiant




      SUBSCRIBED AND SWORN TO BEFORE ME on                                      2015,

to certify which witness my hand and seal of office.


                BRITTANY WAKEFIEID
             Notary Public, State of Texas      Notary Public, State of Texas
     .*}.      MyCommission Expires
                 February 16, 2016
                        v.-^       aft* :i
                                             •1!)
   ai3R3>;A¥/ YMATliaa
eoxoT lo 9tof2 .oilcJu'nyiDfol I
  2Q!lqx3 noi??:ifrnnc;D vM
    dfOS ,6f V)nUKj0T